DETAILED ACTION
This communication is in response to the Amendments and Arguments filed on   06/22/2022. 
Claims 1, 3, 4, 6, 7, 10, 11, 13, 14, 16, 17, and 20 are pending and have been examined.
All previous objections/rejections not mentioned in this Office Action have been withdrawn by the examiner. 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Robert Plotkin on 08/23/2022.
The application has been amended as follows:
Please Replace claim 1 with -- “1. (Currently Amended) An incorrect triple detection system comprising:
a triple input unit configured to receive a target triple including an entity subject, a property and an object
a sampler configured to create a sentence model by connecting object triples sharing entities included in the target triple supplied from the triple input unit, removing entities of the object triples and converting the target triple into a sentence;
a model builder configured to embed the sentence model supplied from the sampler into a vector space using a Glove algorithm to create a training entity vector, and build by performing clustering using the training entity vector or a relation model by learning the training entity vector; and
 an incorrect triple detector configured to detect an incorrect triple by inputting a test triple into trained embedding model or the trained relation model supplied from the model builder and detecting the test triple as the incorrect triple when the test triple is not included in range of K clusters.”--

Please Replace claim 11 with -- “11. (Currently Amended) An incorrect triple detection method comprising:
receiving a triple by selecting a target triple including an entity a propertyand an objectfrom a knowledge base;
creating a sentence model by connecting object triples sharing entities included in the target triple, removing entities of the object triples and converting the target triple into a sentence;
building a model by embedding the sentence model into a vector space using a Glove algorithm to create a training entity vector, and building by performing K-means clustering using the training entity vector or a relation model by learning the training entity vector; and
detecting an incorrect triple by inputting a test triple into trained embedding model or the trained relation model and detecting the test triple as the incorrect triple when the test triple is not included in the range of clusters.”--
  Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “a triple input unit configured to select...; a sampler configured to create ...; a model builder configured to embed; and an incorrect triple detector configured to detect....” in claim 1, and “a filtering unit configured to filter...;”, in claim 4.
Regarding the terms “triple input unit”, “sampler”, “model builder”, “incorrect triple detector”, and “filtering unit”, the terms are generic placeholders. There is no evidence that one or ordinary skill in the art would understand the structure by looking at the terms. Further, the terms are modified by the functional language “configured to”, but are not modified by a sufficient structure for performing the claimed function. Specifically, “triple input unit”, “sampler”, “model builder”, “incorrect triple detector”, and “filtering unit” is a/are mere functional descriptions.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
The “triple input unit”, “sampler”, “model builder”, “incorrect triple detector”, and “filtering unit” are embodied as a processor, as per the specifications on page 21, lines 4-15.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

REASONS FOR ALLOWANCE
Claims 1, 3, 4, 6, 7, 10, 11, 13, 14, 16, 17, and 20 are allowed.
The following is an examiner’s statement of reasons for allowance: 
The closest prior art of Chalabi teaches extracted facts that are triples stored in a data store, linking facts together, including through clustering, comparing triples to parsed sentences, utilizing a machine-trained model, and updating incorrect facts. Chalabi, however, does not teach the creation of a sentence model by removing entities from triples and converting a target triple into a sentence, embedding the sentence model into a vector space to create a training entity vector, building a model using the training entity vector, and identifying an incorrect triple by inputting the triple into the trained model, where a triple is identified as incorrect when it is not included in a range of K clusters.
Brennan teaches converting phrases into vectors, performing sentence-level clustering on vector representations using a K-means clustering method, and identifying misclassified vectors, but does teach not the creation of a sentence model by removing entities from triples and converting a target triple into a sentence, embedding the sentence model into a vector space to create a training entity vector, building a model using the training entity vector, and identifying an incorrect triple by inputting the triple into the trained model, where a triple is identified as incorrect when it is not included in a range of K clusters.
Yu (‘Extending Functional Dependency to Detect Abnormal Data in RDF Graphs’, ISWC 2011) is cited to teach the identification of a triple as abnormal when the triple is an outlier after clustering. However, Yu does not teach the creation of a sentence model by removing entities from triples and converting a target triple into a sentence, embedding the sentence model into a vector space to create a training entity vector, building a model using the training entity vector, and identifying an incorrect triple by inputting the triple into the trained model.
None of the cited prior art, either alone or in combination, teaches or makes obvious the creation of a sentence model by removing entities from triples and converting a target triple into a sentence, embedding the sentence model into a vector space to create a training entity vector, building a model using the training entity vector, and identifying an incorrect triple by inputting the triple into the trained model, where a triple is identified as incorrect when it is not included in a range of K clusters. Therefore, none of the cited prior art either alone or in combination, teaches or makes obvious the combination of limitations as recited in the independent claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion	
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICOLE A K SCHMIEDER whose telephone number is (571)270-1474. The examiner can normally be reached 8:00 - 5:00 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pierre-Louis Desir can be reached on (571) 272-7799. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NICOLE A K SCHMIEDER/Examiner, Art Unit 2659                                                                                                                                                                                                        

/PIERRE LOUIS DESIR/Supervisory Patent Examiner, Art Unit 2659